DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The claim set and remarks filed on 4/11/2022 are acknowledged.
	Claims 40, 47, 51, 52, and 55 are currently withdrawn; however, 
	the restriction requirement mailed 5/24/2021 is withdrawn in light of the remarks filed 4/11/2022.
 	Claims 1, 15, 40, 51, 52, and 55 are amended.
	Claims 2-5, 7-14, 16, 18, 20-22, 25-27, 30-32, 35, 37-39, 41-46, 48-50, 53-54, and 56-60 are cancelled.
	Claims 1, 6, 15, 17, 19, 23, 24, 28, 29, 33, 34, 36, 40, 47, 51, 52, and 55 are pending.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
 	Claims 1, 6, 15, 17, 19, 23, 24, 28, 29, 33, 34, 36, 40, 47, 51, 52, and 55 are allowed in view of the updated search conducted, the claim amendments, and the remarks filed 4/11/2022.
	In particular, the amendments now incorporated into the independent claims requiring “wherein the insoluble substrate is part of or all of a biologically inactivated single-celled microorganism denatured to be insoluble and inactivated, and selected from the group consisting of a lactic acid bacterium, a baker's yeast, and a brewer's yeast” along with the discussion on page 7 of the remarks are persuasive in overcoming the prior art.
	A prior art search did not disclose a reference that teaches each of the limitations of the invention as claimed. 
 	Further, there is insufficient motivation to combine the prior art of record individually or in combination to teach or make obvious the claimed composition.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 

Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 6, 15, 17, 19, 23, 24, 28, 29, 33, 34, 36, 40, 47, 51, 52, and 55 are allowed. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615